COX, Judge
(concurring):
See my concurring opinion in United States v. Penister, 25 M.J. 148, 153 (C.M.A.1987), where I state:
I do not construe Article 45, Uniform Code of Military Justice, 10 U.S.C. § 845, so strictly as to require an accused to admit unequivocally each and every element of an offense.
******
A good trial judge can usually sort out the guilty plea and determine if an accused is so pleading because he has committed the offense charged. A good military judge will also make such a finding on the record, which is the true purpose of Article 45.